Name: Council Regulation (EEC) No 181/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Canadian waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 1 . 83 Official Journal of the European Communities No L 24/ 107 COUNCIL REGULATION (EEC) No 181/83 of 25 January 1983 allocating catch quotas between Member States for vessels fishing in Canadian waters the statements with which the Council accompanied the adoption of the negotiating directives for the negotiation of an Agreement with Canada ; Whereas, in order to ensure that such allocation is respected, information about actual catches should be made available, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1983 , the catches which vessels flying the flag of a Member State shall be authorized to make in waters falling within the fisheries jurisdiction of Canada shall be limited to the quantities set out in the Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the Fisheries Agreement between the European Economic Community and the Government of Canada ('), signed on 30 December 1981 , Having regard to the Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada con ­ cerning their fisheries relations (2), signed on 30 December 1981 , Having regard to Council Regulation (EEC) No 170/82 of 25 January 1983 establishing a Com ­ munity system for the conservation and manage ­ ment of fishing resources (3), and in particular Arti ­ cles 3 , 4 and 1 1 thereof, Having regard to the proposal from the Commis ­ sion, Whereas it is the responsibility of the Community to allocate the catch quotas in the Canadian fishery zone among Community fishermen ; Whereas , in order to ensure an equitable allocation of available fishing possibilities, these quotas should be allocated between the Member States of the Community ; Whereas the allocation of quotas for cod between the Member States is based, on the one hand, on the considerations set out in the Fisheries Council dec ­ laration of 30 May 1980 and, on the other hand, on Article 2 Member States , and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provisions of Articles 3 and 9 of Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing cer ­ tain control measures for fishing activities by vessels of the Member States (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1983 . For the Council The President J. ERTL (') OJNoL379, 31 . 12 . 1981 , p. 54. (2) OJNoL379, 31 . 12 . 1981 , p . 59 . ( 3 ) See page 1 of this Official Journal . (4) OJ No L 220, 29 . 7 . 1982, p. 1 . No L 24/ 08 Official Journal of the European Communities 27 . 1 . 83 ANNEX Quantities referred to in Article 1 (tonnes) Species NAFO zone Quotas Allocations Cod Squid ( Illex) 2 GH 2 J 3 KL 3 + 4 6 500 9 500 7 000 Germany 6000 France 200 United Kingdom 300 Germany 7125 France 1 545 United Kingdom , 830 Germany 2 600 Italy 2000 France 2400 Article 8 (2) of Council Regulation (EEC) in Article 43 of the Treaty, shall decide on the sions which, once the 10-year period mentioned in